Order entered March 28, 2014




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00181-CR

                          JOSE ISMAEL ARREOLA, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                     On Appeal from the 195th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F12-00581-N

                                        ORDER
        The Court GRANTS appellant’s March 24, 2014 motion for extension of time to file

appellant’s brief.

        We ORDER appellant to file the brief within FIFTEEN (15) DAYS from the date of

this order.


                                                  /s/   DAVID EVANS
                                                        JUSTICE